DETAILED ACTION
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
       This office action is responsive to amendment filed on January 08, 2021. Claims 1, 8 and 15 have been amended. Claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 19 and 20 have been previously canceled. No claims have been added. Claims 1, 4, 5, 8, 11, 12, 15, 17 and 18 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wachtell et al. (US. Pub. No. 2010/0312581 A1, hereinafter Wachtell) in view of Bagwandeen et al. (US. Pub. No. 2013/0030825 A1, hereinafter Bagwandeen), further in view of Horvitz et al. (US. Pub. No. 2003/0046421 A1, hereinafter, Horvitz)


Regarding claim 1.
          Wachtell teaches a computer implemented method for prioritizing delivery of messages across multiple communication systems (Wachtell teaches in Figs.1, 4-5, [Abstract], ¶ [0028], [0032], [0060]-[0061] and [0074]-[0077], conveying or transmission of message to patients (recipients) by using the apparatus, a computer or system having any number of components…, to call or email to the patients (recipients)), the computer implemented method comprises: receiving a message for a recipient via one or more messaging systems (Wachtell Figs. 4-5, ¶ [0074] and [0079]-[0080], “the processes for which the code is configured may be implemented by a central processing unit (a computer implemented) includes a messaging module of Fig. 5 element 521 (messaging system) which receives a herein the message includes a priority level for the message (Wachtell Figs. 4-5, ¶ [0079]-[0080], the best practice guideline “comparison may be used in prioritizing the patients (recipients)” and then “the patients (recipients) have been prioritized the message module 521 can automatically generate a message and send it to the patient” (recipient)); 
            modifying the priority level of the message based at least in part on analyzing a content of the message and a user profile of the recipient (Wachtell, Figs. 1 and 4, [Abstract], ¶ [0061] and [0018], 
“the method may include dynamically changing (modifying) the dataset to update the rank order of patients when any new data becomes available”, “the system can automatically recalculate the appropriate value for ordering the patient (recipient) and adjust each patient's (recipient’s) new rank relative to other patients in the population…Such a visit may result in a blood pressure being taken... This new data becomes part of the patient medical record, and it becomes part of the EMR (Electronic Medical Record) database…, patients rank ordering automatically changes and they are contacted (by sending a message) for future appointments in an appropriate order given their new priority ranking” and then “determine the patient rank order based on actual historical performance of the medical facility, historic performance of the patient, specific resource details (profile of the patient or recipient), and/or any criteria from the patient database…, incorporating the results into the decision making process that prioritizes patients for future scheduling of appointments”(these teach how to change or modify the priority ranking or level of the message about the patient’s to get the priority treatment or servicing schedule based on the patient (recipient) profile data updated for example, the blood pressure results)), 
          wherein the user profile comprises one or more recent communication applications accessed by the recipient (Wachtell, ¶ [0018], “the process may include changing the weighting of factors that 
          wherein the priority level is further modified based on medical information for the recipient obtained from an electronic medical record database and wherein modifying the priority level of the message is further based on an analysis of a combination of a medical information associated with the recipient of the message (Wachtell, ¶ [0018] and [0061], “determine the patient rank order based on actual historical performance of the medical facility, historic performance of the patient, specific resource details, and/or any criteria from the patient database” such database can “update catches data changes due to actions by the patients themselves…, and a visit may result in a blood pressure being taken…, and new data becomes part of the patient medical record, and it becomes part of the EMR (Electronic Medical Record) database…, the patients (recipients) rank ordering automatically changes (priority level is modified) and they are contacted for future appointments in an appropriate order given their new priority ranking” (these teach how the patient’s medical record or medical information associated with the patient (recipient) to change or modify the ranking or level of the patient’s (recipient’s)) and the medical information in the electronic medical record database to determine an abnormal condition shown in the content of the message (Wachtell, Fig. 2, ¶ [0061] and [0063], “update catches data changes due to actions by the patients themselves…, and a visit may result in a blood pressure being taken…, and new data becomes part of the patient medical record, and it becomes part of the EMR (Electronic Medical Record) database” and “the example flow diagram illustrates how the method may distinguish why each patient has fallen outside the best practice guidelines based on the way the patients have been managed and the ways they have responded to treatment for high blood pressure” (determine the abnormal condition based on the high blood pressure diagnosis));


         delivering the message through a selected communication application on a selected communication device from one or more communication devices (Wachtell, Fig. 1, ¶ [0060], “the processes and system of the present disclosure may include automatically sending text messages to the patients' cell phones, and/or automatically emailing the patients…,” (sending or delivering the message via text or email (based on a selected communication applications)), wherein the selected communication application and the selected communication device is-are selected based on the priority level, the context of the recipient, and the user profile (Wachtell, ¶ [0018] and [0060], “determine the patient rank order based on actual historical performance of the medical facility, historic performance of the patient, specific resource details, and/or any criteria from the patient database…, incorporating the results into the decision making process that prioritizes patients for future scheduling of appointments”(these teach how to change or modify the priority ranking or level of the message about the patient’s to get the priority treatment or servicing schedule based on the patient (recipient) profile diagnosis data updated for example, the blood pressure results) and so that “automatically sending text messages to the patients' cell phones which is equivalent to “the selected device”, and/or automatically emailing the patients…,” (sending or delivering the message via text or email which is equivalent to the selected communication application)); 
           wherein the selected communication application is selected based on the priority level and the one or more recent communication applications accessed by the recipient (Wachtell, Fig. 1, ¶ [0060]-[0061], “the process may include automatically contacting each patient of sufficiently high rank on the list to warrant contact by the medical provider…,the processes and system of the present disclosure may include automatically sending text messages to the patients' cell phones, and/or automatically emailing the patients…, manually calling the patients” (recipients) and the process of a daily audit of the database 
          wherein the message includes an indication showing that the priority level was modified and why the priority level was modified (Wachtell, Fig. 2, ¶ [0061] and [0063], “update catches data changes due to actions by the patients themselves…, and a visit may result in a blood pressure being taken…,” and “the example flow diagram illustrates how the method may distinguish why each patient has fallen outside the best practice guidelines based on the way the patients have been managed and the ways they have responded to treatment for high blood pressure” (the change of the priority for the patient notified for the treatment based on the high blood pressure indication)); and 
            receiving feedback from the recipient regarding the priority level and responsively updating the user profile based on the feedback (Wachtell, Figs.1-2, ¶ [0061] and [0063], “update catches data changes due to actions by the patients (recipients) themselves…, and a visit may result in a blood pressure being taken…,”(the blood pressure result received as a feedback from the patients), where “the portion of the method includes a decision tree for a query of the population regarding whether blood pressure (BP) has been checked and whether it was high…, and the method may distinguish why each patient has fallen outside the best practice guidelines based on the way the patients have been managed and the ways they have responded to treatment for high blood pressure”).
             Wachtell dos not explicitly teach wherein the analysis of the message further comprises analyzing the content of the message to determine a tone of the content of the message; and wherein the feedback comprises an instruction to modify the priority level for the message based on a sender identify for the message.
 wherein the analysis of the message further comprises analyzing the content of the message to determine a tone of the content of the message (Bagwandeen, [Abstract], ¶ [0020] and [0038],“the method also includes automatically prioritizing and scheduling the patient (recipient) with a healthcare practitioner based on the risk level determined” and “if the patient evaluation device determines that the patient is at high risk, a notice or alert (tone of the content message) may be conveyed to hospital personnel to substantially ensure that the patient receives appropriate care” and   so that “the priority and/or risk level assigned by the patient evaluation device. In some examples, the ED (Emergency department) personnel may modify, update, change the data collected, the diagnosis made and/or the priority and/or risk level assigned by the patient evaluation device based on, for example, patient feedback”); and 
     wherein the feedback comprises an instruction to modify the priority level for the message based on a sender identify for the message (Bagwandeen, ¶ [0038],“the priority and/or risk level assigned …, the ED personnel may modify, update, change the data collected, the diagnosis made and/or the priority and/or risk…, based on, for example, patient feedback”).         
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a device that can determine, analyze and evaluate the patents risk to provide a notice of alert and modify the priority based on the patient feedback ([0020] and [0039]) of Bagwandeen into a method of conveying or transmission of message to patients by using the apparatus ([0074]-[0077]) of Wachtell. One would have been motivated to do so in order to the risk levels of patients can be identified automatically and continuously to increase patient safety. The patients can be dynamically triaged and scheduled based on the identified risk level. The number of deaths in emergency department associated with failing to immediately treat patients can be reduced.
 a context of the recipient based on an interaction of the recipient with one or more recent communication applications (Wachtell, Fig. 1, ¶ [0060], “the process may include automatically contacting each patient of sufficiently high rank on the list to warrant contact by the medical provider…,the processes and system of the present disclosure may include automatically sending text messages to the patients' cell phones (interact with the patients via the cellphone or one or more communication devices), and/or automatically emailing the patients”), but Wachtell in view of Bagwandeen does not explicitly teach determining wherein the interaction of the recipient with one or more recent communication applications includes the recipient2 accessing the one or more recent communication applications within a predetermined time period.
          However, Horvitz teaches the determining wherein the interaction of the recipient with one or more recent communication applications includes the recipient2 accessing the one or more recent communication applications within a predetermined time period (Horvitz, ¶ [0280], message priority is assigned based on a temporary set up interaction context and a time period also given to the user to access the detail message. The message is associated with the alert and then message alert indicated by the audio sound which is equivalent to “one or more recent communication application” based on the amount of time threshold value. Note that the time threshold for the messaging alert equivalent to the “predetermined time period”).
 
Regarding claim 4. 
        Wachtell teaches wherein the analysis of the message includes analyzing one or more of a sender of the message and a distribution list of the message (Wachtell, Fig. 1, ¶ [0060], “the process may include automatically contacting each patient of sufficiently high rank on the list to warrant contact by the medical provider (sender of the message to the patient or recipient). This process may include 

Regarding claim 5. 
        Wachtell in view of Horvitz does not explicitly teach wherein the feedback includes instructions on a change in the priority level that should be assigned to new messages.
       However, Bagwandeen teaches about the feedback and the automatically prioritizing and scheduling the patient with a healthcare practitioner based on the risk level determined wherein the feedback includes instructions on a change in the priority level that should be assigned to new messages (Bagwandeen, ¶ [0038]-[0039], “modify, update, change the data collected, the diagnosis made and/or the priority and/or risk level assigned by the patient evaluation device based on, for example, patient feedback” and “determine the patient risk level…, the patient is prioritized and scheduled based on the priority and/or risk level assigned and (new priority level message assigned and send to the patient), at block 228, the patient sees the doctor/specialist. For example, patients having a moderate risk level may be scheduled to see a doctor/specialist prior to patients having a lower risk level”). 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of modifying the assignment of a new priority schedule based on risk level assigned to the patient ([0038]-[0039]) of Bagwandeen into Wachtell in view of Horvitz invention. One would have been motivated to do so in order to the patient automatically prioritized and scheduled with a healthcare practitioner based on the determined risk level to minimize the life of the patient in danger in an efficient manner. 
Regarding claims 8 and 15.
                  Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a non-transitory storage medium and a system form and are rejected under the same rationale.
Regarding claims 11 and 17.
                  Claims 11 and 17 incorporate substantively all the limitations of claim 4 in a non-transitory storage medium and a system form and are rejected under the same rationale.
Regarding claims 12 and 18.
                  Claims 12 and 18 incorporate substantively all the limitations of claim 5 in a non-transitory storage medium and a system form and are rejected under the same rationale.

Response to Arguments
           Applicant argues that Watchtell fails to disclose, teach, or fairly suggest the ”determining a context of the recipient based on an interaction of the recipient…, wherein the interaction of the recipient with one or more recent communication applications includes the recipient accessing the one or more recent communication applications within a predetermined time period”; and “delivering the message through a selected communication application on a selected communication device from one or more communication devices, wherein the selected communication application and the selected communication device are selected based on the priority level, the context of the recipient, and the user profile”. Applicant also argues that Watchtell ranks the patient not the message. Also, the communication means utilized are not determined based on a priority ascertained from the message. Instead, the communication is determined based on the patient (recipient) themselves. (i.e., patient of sufficiently high rank on the list to warrant contact by the medical provider.) (Remarks, Pages 8 and 10).
              In response to the above Applicant’s argument, the Examiner respectfully disagrees. Under broadest reasonable claim interpretation, the applied prior art of record Watchtell and Bagwandeen expressly teaches and suggests the features of the claimed invention except for the step of determining, “wherein the interaction of the recipient with one or more recent communication applications includes the recipient accessing the one or more recent communication applications within a predetermined time period. For example, Wachtell teaches in ¶ [0079] and ¶ [0080] how to determine the messaging priority based on the urgency of the message that is related to the patients or recipients profile. For example, the messaging module generates the message based the patient medical record or evaluation and correlate the generated message with the patient in order to determine that the priority of the patient treatment or schedule depends on the generated content message and Wachtell further teaches in the [Abstract], ¶ [0005], ¶ [0058], ¶ [0061]-[0064] and [0079]-[0080], prioritizing patients based on the medical condition or vital sign which includes “a blood pressure being taken, a BMI measurement being completed, and/or blood being drawn”, “ example flow diagram illustrates how the method may distinguish why each patient has fallen outside the best practice guidelines based on the way the patients have been managed and the ways they have responded to treatment for high blood pressure” and “given their rank ordering automatically changes and they are contacted for future appointments in an appropriate order given their new priority ranking “accordingly, the messaging model prioritize the message so that the patient get the priority treatment, thus giving higher priority to a message received with abnormal blood pressure message (vital signal data) than the message with normal blood pressure (vital signal) reads on the limitation “message includes a priority level of the message”.       
            However, the Examiner has introduced new prior art of record Horvitz et al. (US. Pub. No. 2003/0046421 A1) to address the step of determining, “wherein the interaction of the recipient with one or more recent communication applications includes the recipient accessing the one or more recent communication applications within a predetermined time period”. Similarly, the above all responses to arguments of independent claim 1 apply to independent claims 8 and 15.

         Furthermore, any remaining arguments are addressed by the response above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BERHANU SHITAYEWOLDETADIK/               Examiner, Art Unit 2455 

/EMMANUEL L MOISE/         Supervisory Patent Examiner, Art Unit 2455